DETAILED ACTION
Claims 1-11 and 19-28 are pending for consideration following applicant’s amendment filed 8/26/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 19-28 are allowed.
Applicant’s arguments filed 8/26/2021 with respect to the indefiniteness of the term “seating boundary” have been fully considered and are persuasive.  These rejections have been withdrawn.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach the combination of limitations set forth in independent claims 1 and 19.  
Borg (US Patent Application 2005/0005972) teaches a check valve (including ball 28) in a transmission (abstract), however fails to teach a first fluid cavity on a first side of the stationary component and a second fluid cavity on a second, opposing side of the stationary component and between the stationary component and the actuator element “such that a fluid flow from the first fluid cavity to the second fluid cavity is operable to urge the actuator element into the engaged position to rotatably fix the rotatable component relative to the stationary component” as required in claims 1 and 19.  
Breisch (US Patent 4907684) teaches an actuator element 32 in a transmission, however fails to teach the first and second fluid cavities as claimed.  Specifically, Breisch teaches the valve 2 connecting a cavity of stationary housing 4 with a cavity of 3 and therefore fails to teach “a second fluid cavity on a second, opposing side of the stationary component and between the stationary component and the actuator element” in combination with the remaining limitations set forth in claims 1 and 19.  
Juhassz et al. (US Patent 8776637) teaches a transmission comprising: a stationary component (powerpack 14 with connected housing 18 defines a stationary component); a rotatable component (torque transmitting device 22 connects to gears 20) configured to rotate relative to the stationary component; and a selective coupler having an actuator element 24.  However, Juhassz fails to teach “a fluid flow from the first fluid cavity to the second fluid cavity is operable to urge the actuator element into the engaged position to rotatably fix the rotatable component relative to the stationary component” as required in claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753